DETAILED ACTION
Claims 1-20 filed September 22nd 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 22nd 2022 have been fully considered but they are not persuasive. 
With regards towards applicant’s assertion that Toth et al. (US2015/0335288) does not teach “an elastic layer provided between the capacitive sensor electrode layer and the reference electrode layer,” the Examiner must respectfully disagree. The Examiner believes that Figure 20d clearly shows that the microelectrodes 2019 (capacitive sensors) are woven into the substrate 2017 and the macroelectrode 2021 (reference sensor) is formed on the bottom of the substrate. The Examiner also notes that Figure 20c,d are used as an example and the macroelectrode/ microelectrode configuration is also shown in figures 20g-j and paragraphs 522-525. The Examiner’s assertion that the microelectrodes are woven into the substrate can be shown in the more detailed construction of the electrodes shown in figures 10a-e. For instance, in figure 10d there is a conductive layer 1024 (i.e. electrode) with an electrically insulating layer 1022a,b made from an elastomer located below the conductive layer. In figure 10b there is an electrode 1050 that interfaces with the body of a subject formed underneath the substrate 1030. Thus, it would be obvious to one of ordinary skill in the art to utilize the existing teachings of electrode formation to form the electrodes in the claimed manner. In other words, it would be obvious to form the microelectrodes using the technique shown in figure 10d and paragraph 477 of Toth and form the macroelectrode using the technique shown in figure 10b and paragraph 473 of Toth such that the substrate/dielectric elastomer is sandwiched between the microelectrode and the macroelectrode. 
For similar reasons listed above, claim 8 remains rejected in light of Toth. 
Claims 19 and 20 are rejected as failing to particularly point out and distinctly claim the subject matter (see below).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the reference electrode layer” in the claim and it is unclear whether the reference electrode layer refers to the reference electrode layer in the independent claim 1 or another reference electrode layer mentioned earlier in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the other reference electrode layer” in the claim. While the Examiner suspects that “the other reference electrode layer” refers to “another reference electrode layer,” there is the distinct possibility that “the other reference electrode layer” could be referencing “the reference electrode layer” which is other from another reference electrode layer.  There is insufficient antecedent basis for this limitation in the claim.
Due to the lack of clarity in claims 19 and 20, they cannot be properly examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US2015/0335288) in view of Ballard et al. (US2013/0197664)

 	Consider claim 1, where Toth teaches a sensor, (See Toth paragraph 77-78 where there is a patch interface with a stretch sensor) comprising: a capacitive sensor electrode layer; (See Toth paragraph 195, 205, 517 and figure 20c, d, where the patch includes a stretchy layer with a stretchy electrode 2019 such that the capacitance as measured between coupled interconnects 2023 will change with the stretch of the patch) a reference electrode layer; (See Toth figure 20c and paragraph 517 where the patch includes a macroelectrode 2021 used as a reference electrode) and an elastic layer provided between the capacitive sensor electrode layer and the reference electrode layer, (See Toth figures 10a-e, 20c, d and paragraphs 18, 205, 472-477, 517-518 where there is a substrate 2017 designed to stretch) wherein a thickness of the elastic layer is 100 µm or less, (See Toth paragraph 155 where the patch is provided with a characteristic thickness of less than 50 µm) 
 	Toth teaches wherein the substrate may be formed from an elastic or polymeric material however Toth does not explicitly teach a weight per unit area of the elastic layer is less than 3 mg/cm2. However, in the field of polymer substrates Ballard teaches a weight per unit area of the elastic layer is less than 3 mg/cm2. (See Ballard paragraph 15, 25 where there is a material made from electro-spun PTFE that may be 100 µm or less and has a density of 10 grams per square meter per mil thickness or less which will equate to 1mg/cm2 per mil thickness) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the known substance of Ballard to fulfill the substrate requirements set forth by Toth. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known materials for their intended purpose. 

 	Consider claim 2 where Toth in view of Ballard teaches the sensor according to claim 1, wherein the elastic layer includes a porous layer. (See Ballard paragraph 218 where the espun PTFE nonwoven fabric has porous characteristics) 

 	Consider claim 3 where Toth in view of Ballard teaches the sensor according to claim 1, wherein the elastic layer includes a fiber layer. (See Ballard paragraph 218 where the espun PTFE is a nonwoven fabric)

 	Consider claim 4, where Toth in view of Ballard teaches the sensor according to claim 3, wherein the fiber layer includes unwoven fabric or woven fabric. (See Ballard paragraph 218 where the espun PTFE is a nonwoven fabric)

 	Consider claim 5, where Toth in view of Ballard teaches the sensor according to claim 3, wherein the fiber layer includes a nanofiber. (See Ballard paragraph 25 where the espun PTFE have an average diameter of 1003nm) 

 	Consider claim 6, where Toth in view of Ballard teaches the sensor according to claim 1, wherein the elastic layer has a space portion. (See Toth figures 20b, 20d, 20i and paragraphs 516, 518, 524 where the electrodes are formed in the substrate, thus the substrate has a space portion between the electrodes) 

 	Consider claim 7, where Toth in view of Ballard teaches the sensor according to claim 6, wherein the space portion has a shape pattern. (See Toth figures 20b, 20d, 20i and paragraphs 516, 518, 524 where the electrodes are formed in the substrate, thus the substrate is shaped by a space portion between the electrodes)

 	Consider claim 8, where Toth in view of Ballard teaches the sensor according to claim 6, wherein the capacitive sensor electrode layer includes a sensing portion that detects capacitance corresponding to a distance between the capacitive sensor electrode layer and from the reference electrode layer, and the space portion is provided at a position corresponding to the sensing portion. (See Toth figures 10a-e, 20c, d and paragraphs 18, 205, 472-477, 517-518  where the patch includes a stretchy layer with a stretchy electrode 2019 such that the capacitance as measured between coupled interconnects 2023 will change with the stretch of the patch)

 	Consider claim 9, where Toth in view of Ballard teaches the sensor according to claim 6, wherein an area occupancy of the elastic layer is 70% or less. (See Toth figures 20h and paragraphs 522-523 where the macroelectrode and microelectrodes may be patterned such that small gaps are formed between the two, thus the substrate 2065 occupies much less than 70% of the total area) 

 	Consider claim 10 where Toth in view of Ballard teaches the sensor according to claim 1, wherein the elastic layer includes polymer resin whose specific gravity is 1.34 or less. (See Ballard paragraph 15, 25 where there is a material made from electro-spun PTFE that may be 100 µm or less and has a density of 10 grams per square meter per mil thickness or less which will equate to a density of 10 kg/m3 it is well known in the art that the specific gravity is the density relative to water which is 1000 kg/m3. Thus, the specific gravity of the espun PTFE is 0.01)

 	Consider claim where Toth in view of Ballard teaches the sensor according to claim 1, wherein the thickness of the elastic layer is 50 µm or less, (See Toth paragraph 155 where the patch is provided with a characteristic thickness of less than 50 µm) 

 	Consider claim 12 where Toth in view of Ballard teaches the sensor according to claim 1, further comprising: an adhesive layer provided between the elastic layer and the reference electrode layer, wherein the adhesive layer has electrical conductivity. (See Toth paragraph 248 where the adhesive layer is electrically conductive and patterned onto the substrate) 

 	Consider claim 14, where Toth in view of Ballard teaches the sensor according to claim 12, wherein the adhesive layer contains at least one of a conductive filler or a conductive polymer. (See Toth paragraphs 247-248 where the adhesive may include a biodegradable polymer and is conductive)

 	Consider claim 15 where Toth in view of Ballard teaches the sensor according to claim 1, wherein the elastic layer includes a conductive material on a side of the elastic layer opposing to the reference electrode layer. (See Toth figure 20d where the substrate may include an associated connector for mounting a microcircuit 2025 located opposite the macroelectrode 2021 being used as a reference electrode) 

 	Consider claim 16 where Toth in view of Ballard teaches an inputting device, (See Toth paragraph 292, 486 and figure 12c where there is a corresponding module 1265 that may include buttons for user input) comprising: an exterior body; (See Toth paragraph 486 and figure 12c where the corresponding module is exterior to the patch 1251) the sensor according to claim 1; (See Toth paragraph 486 and figure 12c where there is the patch 1251 and the application of the prior art references to claim 1 above) and a support for supporting the sensor so as to oppose to the exterior body. (See Toth paragraph 486 and figure 12c where there are micro studs 1271 to support the connection between the module and the patch)  

 	Consider claim 17 where Toth in view of Ballard teaches an electronic apparatus, comprising: an exterior body; (See Toth paragraph 292, 486 and figure 12c where there is a corresponding module 1265 that may include buttons for user input) the sensor according to claim 1; (See Toth paragraph 486 and figure 12c where there is the patch 1251 and the application of the prior art references to claim 1 above) and a support for supporting the sensor so as to oppose to the exterior body. (See Toth paragraph 486 and figure 12c where there are micro studs 1271 to support the connection between the module and the patch)  

 	Consider claim 18 where Toth in view of Ballard teaches the electronic apparatus according to claim 17, wherein the exterior body is a housing, (See Toth paragraph 292, 486-487 and figure 12c where there is a corresponding module 1265 has a housing) and the support supports the sensor so as to oppose to an inner side face of the housing. (See Toth paragraph 486 and figure 12c where there are micro studs 1271 to support the connection between the module and the patch)  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Ballard as applied to claim 12 above, in further view of Axelgaard (US2004/0158305)

	Consider claim 13, where Toth in view of Ballard teaches the sensor according to claim 12, however they do not explicitly teach wherein a surface resistance of the adhesive layer is 100 Ω/cm2 or less. However, in the field of adhesives for medical electrodes Axelgaard teaches wherein a surface resistance of the adhesive layer is 100 Ω/cm2 or less. (See Axelgaard paragraph 10 where the volume resistivity of the adhesive may be between 102 Ω cm.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize an appropriate adhesive as taught by Axelgaard to use in place of the adhesive used by Toth. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known material with known properties for its intended purpose to yield predictable results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624